1/8/2021           Case 2:17-cv-10721-JTM-JVM        Document
                                        How Cardell Hayes went from 327-4       Filedto 01/12/21
                                                                    football prospect   murder suspect Page 1 of 4




NEW ORLEANS SAINTS


How Cardell Hayes went from football
prospect to murder suspect
Josh Peter USA TODAY Sports
Published 1:48 p.m. ET Apr. 13, 2016        Updated 9:23 p.m. ET Apr. 13, 2016

NEW ORLEANS — On the outskirts of this city, in a dimly lit lot, members of a minor-league
football team parked their cars Tuesday night. But there was no rust-red Hummer H2,
usually the most visible car when the Crescent City Kings gather for practice, because the
vehicle and its now-infamous owner remain in the custody of the New Orleans Police
Department.

Cardell Hayes usually laces up his cleats, straps on his helmet and joins his team at practice
in pursuit of opportunities he neglected in the past. Now his football career may be gone for
good.

Hayes, 28, is facing second-degree murder charges and the prospect of life in prison for
allegedly shooting to death retired NFL standout Will Smith Saturday night. Questions
remain about happened that evening and how Hayes went from a football prospect to
accused killer.

“I think all that’s in the dark will come to the light,’’ Fred Washington, the Kings head coach,
told USA TODAY Sports.

Smith was killed and his wife sustained non-life-threatening gunshot injuries Saturday night
in what police described as a road rage incident. Surveillance video from businesses in the
Lower Garden District shows what appears to be Hayes' rust-red Hummer H2 being bumped
by Smith's Mercedes SUV. Instead of stopping, the Mercedes pulls away. Moments later the
vehicles are seen blocks away where the shooting occurred.

On Tuesday, police said a loaded handgun was found in Smith's car. Kevin O'Neal, a
passenger in Hayes' car, released a statement through an attorney, Tanzanika Ruffin, on
Wednesday claiming that Smith had threatened Hayes with a gun.

Friend of accused killer takes issue with Tyrann Mathieu comments
https://www.usatoday.com/story/sports/nfl/saints/2016/04/13/cardell-hayes-new-orleans-will-smith-shooting/82976404/   2   1/4
1/8/2021           Case 2:17-cv-10721-JTM-JVM        Document
                                        How Cardell Hayes went from 327-4       Filedto 01/12/21
                                                                    football prospect   murder suspect Page 2 of 4



“My client believes that Cardell saved his life," Ruffin said in a statement to WDSU-TV.
"Smith had a gun and was going to shoot it and Cardell may have saved both of their lives."

Peter Thomson, an attorney for the Smith family, held a news conference Wednesday and
denied there was a hit-and-run incident or that Smith was the instigator. He said the former
NFL player did not brandish a gun and never threatened Hayes.

"The driver of the Hummer was enraged, yelling and cursing," Thomson said. "Moments
later, the killer unloads six to eight shots into Will's back."

John Fuller, Hayes' attorney, echoed the claim that "at least one" witness saw Smith with a
gun.

Hayes is listed as the executive of Xtreme Towing and Recovery, a company incorporated in
2014, according to Louisiana Secretary of State records. He also is listed as the executive of
Pocket Monster Bullies, a company incorporated in 2015, according to records, and appears
to involve breeding of small dogs, such as pocket bully pit bulls.

They are considered loyal, protective and potentially dangerous — characteristics that
apparently Hayes shares.

Tyrann Mathieu, a safety for the Arizona Cardinals, said he knows of Hayes and the day after
Smith’s death Mathieu tweeted of the alleged killer, “He been a hating (expletive) coward ...
Never knew he'd grow up to be a killer tho ... May you get what you deserve coward.’’

Raion Hill, who grew up in a suburb of New Orleans and played for two years in the NFL,
said he once brought a knife onto a movie set to protect himself from Hayes. Hill said he
exchanged words with Hayes on the set of 22 Jump Street, a 2014 movie that was filmed in
Louisiana and for which Hill and Hayes worked on football scenes.

But Hill also said Hayes apologized, and three of Hayes’ longtime friends and former high
school teammates, along with Hayes’ former high school coach and his current head coach,
described him as peaceful and a leader on the football field.

Hayes returned to football last year with the Crescent City Kings, a member of the Gridiron
Developmental Football League, which started play in 2010 and includes 27 teams based
mostly in the South.

Washington, head coach of the Kings, said he thinks Hayes had the ability to play
professional indoor football and maybe even in the Canadian Football League.
https://www.usatoday.com/story/sports/nfl/saints/2016/04/13/cardell-hayes-new-orleans-will-smith-shooting/82976404/   2/4
1/8/2021           Case 2:17-cv-10721-JTM-JVM        Document
                                        How Cardell Hayes went from 327-4       Filedto 01/12/21
                                                                    football prospect   murder suspect Page 3 of 4



At 6-6 and 300 pounds, Hayes is among the biggest players in the league and started on the
defensive line for the Kings. Washington said he was a stalwart on a team that finished 10-2
last season and with the league’s top-ranked defense.

A decade earlier, when Hayes was a senior at Warren Easton High School in New Orleans,
one recruiting service ranked him among the top-50 college prospects in Louisiana. But he
never played in college. Lee Green, the former football coach at Warren Easton, said Hayes
lacked motivation in high school and Washington said he got the same sense from his
conversations with Hayes.

“Didn’t take football as serious as he could have,’’ Washington said. “That could’ve paid for a
good education, so on and so forth.’’

Off and on between 2005 and 2011, Hayes attended Southeastern Louisiana, a university
about 60 miles from New Orleans, a school spokesman said. After contemplating trying out
for the football team, he decided to focus on studies, according to his former roommate,
Melvin Russell.

Witness says Will Smith had a gun, Cardell Hayes' actions saved his life

Tragedy struck in December 2005.

Hayes’ father, mentally ill, was shot to death by New Orleans police. The next year, Hayes
filed a federal lawsuit seeking $4 million. Ike Spears, who represented Hayes in the case, said
his client received a large settlement, according to the Baton Rouge Advocate.

There were subsequent encounters between the police and Hayes.

In 2012, he pleaded guilty to a weapons charge and possession of codeine syrup and served
six months in prison. In 2014, he pleaded guilty for illegally carrying a firearm and drug
paraphernalia and was sentenced to six months’ probation. The matter of his father’s death
has surfaced again.

Saturday night at Sake Cafe, Smith’s dinner companions included Billy Ceravolo, a former
New Orleans police officer sued in the shooting of Hayes’ father. Police have indicated they
think it was a coincidence.

Hayes, who waited at the scene before police arrived and arrested him, is being held on $1
million bail as speculation about who he is grows. His friends have provided details.


https://www.usatoday.com/story/sports/nfl/saints/2016/04/13/cardell-hayes-new-orleans-will-smith-shooting/82976404/   3/4
1/8/2021           Case 2:17-cv-10721-JTM-JVM        Document
                                        How Cardell Hayes went from 327-4       Filedto 01/12/21
                                                                    football prospect   murder suspect Page 4 of 4



He is the father of a 5-year-old son. He has a girlfriend, a sister and a mother. And he is a
football player whose once-promising career appears to be over.

“I’m sorry to see Mr. Smith lose his life, just as well as to see Cardell’s life in limbo,’’ said
Washington, who has instructed his players not to talk to the news media about the shooting.
One of those players is O’Neal, the passenger in Hayes' car and a former high school
teammate.

O’Neal was not at practice Tuesday night. Earlier in the day, one of his uncles, Matt O’Neal,
said until a few months ago Kevin O’Neal lived at the uncle’s house in New Orleans before
leaving without saying where he was headed.

Police said they interviewed O’Neal after the shooting. Washington said he has yet to learn
whether O’Neal rejoin the team before the Crescent City Kings open their season against Lee
County Tiger-Cats of Tupelo, Miss., on May 21 in New Orleans.

“A lot of questions aren’t answered,’’ said Washington, who indicated that football is a
secondary concern with Hayes' freedom and ability to raise his 5-year-old son at stake. "All
that’s up in the air.’’

GALLERY: WILL SMITH'S CAREER




https://www.usatoday.com/story/sports/nfl/saints/2016/04/13/cardell-hayes-new-orleans-will-smith-shooting/82976404/   4/4
